United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, San Jose, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1756
Issued: April 15, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 17, 2018 appellant filed a timely appeal from an August 17, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the August 17, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee
condition causally related to the accepted April 22, 2018 employment incident.
FACTUAL HISTORY
On April 22, 2018 appellant, then a 63-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that, on that same date, he developed right knee
swelling and pain while in the performance of duty. He noted that the cause of the condition was
unknown. Appellant stopped work, notified his supervisor, and first sought emergency medical
treatment on the date of the incident.
In a May 8, 2018 Kaiser Permanente form report, Dr. Sonya Linda Jo Meyers, Boardcertified in occupational medicine, reported that the incident occurred on April 22, 2018 the while
appellant was working at San Jose International Airport when he began to experience right knee
pain as he was walking through the checked baggage area. She reported that he was not carrying
anything at the time the pain developed. Appellant reported having three different work areas,
which included the computer area, the oversized luggage area, and the cellar. He reported an
increase in work due to spring break and a shortage of personnel over the prior two months,
resulting in 10-hour work shifts, additional shifts, and overtime. Appellant denied any blunt
trauma or prior injury to the right knee. Dr. Meyers noted that he was treated at the emergency
department five days prior when he underwent diagnostic testing and was taken off work. She
discussed a prior industrial including a right knee injury for meniscus tear, which was treated with
meniscectomy in 2009 and a left knee and right elbow contusion after a fall on August 26, 2016.
Dr. Meyers indicated that appellant had worked full time for the employing establishment since
2003 and his duties entailed walking and standing for 8 to 10 hours per day, lifting and twisting
up to 50 pounds for approximately half of the day, and one hour of seated computer work. She
provided findings on physical examination, noted review of right knee diagnostic testing, and
diagnosed right knee hemarthrosis and right knee osteoarthritis. Dr. Meyers reported that, without
further medical investigation, she was unable to determine whether appellant’s employment
activities contributed to his current condition. She requested an orthopedic consultation to
determine whether work-related repetitive walking, osteoarthritis, and anticoagulation therapy was
causing a spontaneous hemarthrosis of the right knee. Appellant was placed on modified duty.
In a June 25, 2018 work status report, Dr. Meyers provided work restrictions and diagnosed
tendinitis of right patellar tendon, tendinitis of right quadriceps tendon, and osteoarthritis of right
knee.
In a development letter dated July 5, 2018, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the type of medical and factual
evidence needed and provided a questionnaire for his completion. The questionnaire requested
that appellant specify whether he was claiming an occupational disease or a traumatic injury based
on the definitions provided. OWCP afforded him 30 days to submit the requested evidence.
In a July 16, 2018 narrative statement in response to OWCP’s questionnaire, appellant
indicated that he was claiming a traumatic injury. He described the circumstances surrounding the

2

April 22, 2018 incident when he was walking from one workstation to another and began to
experience minor pain in his right knee. Appellant was able to reach the second workstation
without difficulty and resumed work. Approximately 20 minutes later, he began to experience
significant pain and swelling. Appellant reported that his job duties consisted of repetitive lifting
and carrying bags and suitcases weighing between 10 and 50 pounds and that this repetitive lifting
caused his injury.
In a July 13, 2018 report, Dr. Meyers related that appellant was last evaluated for a
nontraumatic right knee hemarthrosis, noting that he was on Coumadin for deep vein thrombosis.
She reported that on April 22, 2018 appellant was working and had been repetitively lifting and
carrying heavy suitcases for inspection of contents. Appellant was walking 50 yards from the
entrance to his usual workstation area when he experienced right knee pain. Dr. Meyers discussed
appellant’s medical evaluations beginning on April 22, 2018 at the emergency department where
he was admitted for hemarthrosis of the right knee. She discussed the findings of the diagnostic
reports, explaining that a May 8, 2018 right knee x-ray revealed moderate arthritis and a June 9,
2018 right knee magnetic resonance imaging scan revealed low grade partial tearing posterior
aspect distal quad tendon, tendinosis of patellar tendon, tricompartmental degenerative changes,
and maceration of medial and lateral menisci. Dr. Meyers diagnosed tendinitis of right patellar
tendon, tendinitis of right quadriceps tendon, osteoarthritis of right knee, and hemarthrosis of the
right knee. She reported that the hemarthrosis was secondary to Coumadin use/osteoarthritis of
right knee/exacerbation of right knee osteoarthritis due to an increase in repetitive movement at
work during the spring break travel season. Dr. Meyers opined that the underlying cause of
appellant’s symptoms was his right knee arthritis and Coumadin medication use, a nonindustrial
condition. For the stated mechanism, appellant reported repeatedly lifting and carrying heavy
suitcases for security prior to loading on airplanes during a busy spring break travel season around
April 22, 2018, without which activity the preexisting condition would not have become disabling
or required medical treatment. A July 13, 2018 work status report was also submitted in which
she reiterated her diagnoses and provided physical restrictions.
By decision dated August 17, 2018, OWCP denied the claim, finding that the medical
evidence of record was insufficient to establish that the diagnosed right knee conditions were
causally related to the accepted April 22, 2018 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the

3

Supra note 1.

3

employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
In order to determine whether an employee actually sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been established.
Generally, fact of injury consists of two components which must be considered in conjunction with
one another. The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.6 The second component is whether the
employment incident caused a personal injury and generally can be established only by medical
evidence.7
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.8 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.
The weight of medical evidence is determined by its reliability, its probative value, its convincing
quality, the care of analysis manifested, and the medical rationale expressed in support of the
physician’s opinion.9
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed right knee conditions are causally related to the accepted April 22, 2018 employment
incident.
In support of his claim, appellant submitted reports from Dr. Meyers, his treating physician.
In a May 8, 2018 form report, Dr. Meyers diagnosed hemarthrosis and right knee osteoarthritis.
She reported that she was unable to determine, without further medical investigation, whether
appellant’s employment activities caused or contributed to his current condition. In June 25 and
July 13, 2018 work status report, Dr. Meyers provided physical restrictions, but again did not opine
whether appellant’s diagnosed conditions were causally related to the accepted employment
incident. The Board has held that medical evidence that does not offer an opinion regarding the

4

S.S., Docket No. 18-1488 (issued March 11, 2019); Gary J. Watling, 52 ECAB 278 (2001).

5

D.J., Docket No. 18-0620 (issued October 10, 2018); Michael E. Smith, 50 ECAB 313 (1999).

6

K.L., Docket No. 18-1029 (issued January 9, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

7

Id.

8

See A.H., Docket No. 18-0722 (issued November 6, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

9

K.K., Docket No. 18-1209 (issued March 7, 2019); James Mack, 43 ECAB 321 (1991).

4

cause of an employee’s condition is of no probative value on the issue of causal relationship. These
reports are, therefore, insufficient to establish appellant’s claim.10
In her July 13, 2018 report, Dr. Meyers diagnosed tendinitis of the right patellar tendon,
tendinitis of the right quadriceps tendon, osteoarthritis of the right knee, and hemarthrosis of the
right knee. She reported that the hemarthrosis was secondary to the use of his Coumadin
medication use/osteoarthritis of right knee/exacerbation of right knee osteoarthritis due to an
increase in repetitive movement at work during the spring break travel season. Dr. Meyers opined
that the underlying cause of appellant’s symptoms was his right knee arthritis and Coumadin
medication use, a nonindustrial condition. She further opined that without appellant’s repetitive
employment activity of lifting and carrying heavy suitcases on or around April 22, 2018, the
preexisting condition would not have become disabling or required medical treatment. While
Dr. Meyers implied in this report that appellant’s employment duties aggravated his preexisting
nonindustrial conditions, she did not sufficiently explain how these employment duties caused,
aggravated, or accelerated his preexisting conditions. Moreover, Dr. Meyers failed to discuss
whether appellant’s preexisting injury had progressed beyond what might be expected from the
natural progression of that condition.11 A well-rationalized opinion is particularly warranted when
there is a history of a preexisting condition.12 As such, this report is insufficient to establish the
claim.
As the record does not contain a well-rationalized report on the issue of causal relationship,
the Board thus finds that appellant has not met his burden of proof.13
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed right knee conditions were causally related to the accepted April 22, 2018 employment
incident.

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

R.E., Docket No. 14-868 (issued September 24, 2014).

12

R.M., Docket No. 18-1363 (issued February 6, 2019); Michael S. Mina, 57 ECAB 379 (2006).

13

T.O., Docket No. 18-0139 (issued May 24, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the August 17, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 15, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

